Citation Nr: 1647706	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-20 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lump on the breast. 

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability. 

4.  Entitlement to an initial compensable rating for leiomyoma of the uterus. 

5.  Entitlement to an initial compensable rating for hemorrhoids. 

6.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty March 2001 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a breast lump, and entitlement to increased ratings for a lumbar spine disability, a uterus disability, hemorrhoids, and allergic rhinitis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but not higher, for GERD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled for the issues decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

GERD

The Veteran claims that GERD is far more severe than that represented be the current 10 percent rating.  The Board notes that the competent evidence of record shows that the Veteran's has nausea, reflux, heartburn, some weight loss, and regurgitation throughout the claim period.  Therefore, the Board finds that the current 10 percent rating no longer fully contemplates the severity of the disability, and a higher 30 percent rating is warranted.  To that extent, the claim for an increased rating for GERD is granted. 

An October 2009 rating decision granted service connection and assigned an initial 10 percent rating for GERD, pursuant to Diagnostic Code 7346.  38 C.F.R. § 4.114 (2015).  As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346.  The Board notes that when an unlisted condition is encountered it is permissible to rate under a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned when the there are two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

In a May 2009 VA general examination, the VA examiner noted that the Veteran had nausea, vomiting, infrequent diarrhea, and constipation, with occasional melena, reflux, and regurgitation.  The examiner noted that the Veteran's GERD symptoms were well controlled, and that the Veteran took Zantac.  The Veteran was noted to have had no issues with hematemesis. 

In a March 2012 VA examination for GERD, the Veteran was again noted to have heartburn, regurgitation, nausea, bloating, and gas with increased severity of symptoms.  On examination, the examiner noted persistently recurrent epigastric distress, heartburn, reflux, regurgitation, weight loss, and nausea.  

During the July 2016 Board hearing, the Veteran again noted her symptoms.  Specifically she noted a hard time swallowing, heartburn, constipation, weakness and pain in the arms and shoulders, some weight loss, and occasional bloody stool.  The Veteran also stated that she felt that she often had a hard time passing food that she had eaten, and that sometimes she noticed it would take days before she could pass certain meals. 

A close review of the VA and private medical evidence of record shows no additional symptoms or evidence of increases in the Veteran's GERD condition.  While there is evidence of the Veteran seeking medical treatment for GERD, there is no record of any additional symptoms or manifestations of GERD that are not already noted.  

In light of all the foregoing, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a higher initial 30 percent rating under Diagnostic Code 7346, since the July 20, 2009, effective date of the grant of service connection.  The evidence of record shows that the Veteran's service-connected GERD has been manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, as demonstrated by the competent medical evidence of record, to include the March 2012 VA examination.  Furthermore, during the Board hearing, the Veteran explicitly noted that she experienced arm and shoulder pain, in addition to also occasional bloody stool and difficulty swallowing.  The Board finds that combination of symptoms to be productive of a considerable impairment of health.  Consequently, the Board finds that a 30 percent rating is warranted by the evidence of record. 

The Board does not find that the next higher 60 percent rating is more nearly approximated as the evidence does not demonstrate any evidence of hematemesis or melena with moderate anemia at any time during the claim.  Furthermore, while the evidence shows that there is evidence of abdominal pain, nausea, vomiting, and even bloody stool, the Board does not find that those symptoms are sufficient to be considered productive of severe impairment to the Veteran's health.  In addition, while the Veteran has noted that she has weight loss, at the most recent examination report in March 2012, her weight had only decreased 12 pounds, from 170 to 158, or less than 10 percent.  The Board finds that is not the equivalent of material weight loss.  In sum, the Board finds that the evidence more closely approximates the criteria for an initial 30 percent rating, as GERD causes considerable impairment in health rather than severe impairment.  The Board finds that the evidence does not show anemia or severe impairment of health that would be required to assign a higher 60 percent rating.

The Board has also considered whether the Veteran's claim for an initial higher rating should be referred for consideration of an extraschedular rating and concludes that referral is not warranted.  38 C.F.R. § 3.321 (b)(1) (2015).  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for GERD.  However, the Veteran does not meet the criteria for a higher rating.  The record does not suggest that the disability picture is so exceptional or unusual as to make impractical the application of the regular schedular standards, or require frequent hospitalization or cause marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the weight of the credible evidence shows that the Veteran's GERD has warranted a 30 percent rating, but not higher.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision, but finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for GERD is granted.  


REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was provided the most recent VA examination for the claims for her increased rating for a lumbar spine disability, uterus disability, hemorrhoids, and allergic rhinitis, in March 2012, more than four and a half years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  Specifically, during the July 2016 Board hearing, she had described additional symptoms of the claimed conditions, which would potentially warranted higher ratings.  

Additionally, the Board notes that the March 2012 VA examinations were actually not recorded, or not conducted for the Veteran's claim for a lumbar spine disability or allergic rhinitis.  Therefore, the most contemporaneous examination of those disabilities is from May 2009, more than seven years ago.

When available evidence is too old for an adequate rating of the Veteran's current disability, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is this most recent examination too remote, but the examination may no longer indicate the current level of disability due to the claimed disabilities.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, with regards to the Veteran's claim for service connection for a lump on the breast, the Board finds that a VA examination to assess the nature and etiology of the claimed disability is required.  While there is no evidence in the service records regarding a diagnosis or complaint of a lump on the breast, the Board finds that a physical symptom may be competently described by a lay person such as the Veteran.  Therefore, as the Veteran, in the Board hearing, noted explicitly that she noticed a lump on her breast in service, that establishes a competent bases for an in-service incurrence or injury.  Consequently, the Board finds that evidence is sufficient to trigger the duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.  Specifically, request records from those sources noted by the Veteran and representative during the July 2016 Board hearing, to specifically include medical records from the VA medical facility in La Jolla, CA. 

2.  Then, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed.  The examiner is asked to report on the nature and severity of the service-connected lumbar spine disability.  The examiner should provide ranges of active and passive motion and while weight-bearing and not weight-bearing.  The examiner should state whether there is any additional loss of function due to weakened motion, excess motion, fatigability, incoordination, painful motion, or on flare up.  The examiner should state whether there is any ankylosis or neurologic disability resulting from the lumbar spine disability.

3.  Then, schedule the Veteran for a VA examination of a uterus disability.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed.  The examiner is asked to report on the nature and severity of the service-connected uterus disability.  The examiner should opine whether the Veteran has symptoms that do not require continuous treatment, symptoms that require continuous treatment, or symptoms that are not controlled by continuous treatment.  The examiner should provide a rationale for the opinion.

4.  Then, schedule the Veteran for a VA examination of allergic rhinitis.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed.  The examiner is asked to report on the nature and severity of allergic rhinitis.  The examiner should state whether or not polyps are shown.  The examiner should state whether or not there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

5.  Then, schedule the Veteran for a VA examination of hemorrhoids.  The examiner must review the claims file and should note that review in the report.  Any and all studies or tests deemed necessary should be performed.  The examiner is asked to report on the nature and severity of the service-connected hemorrhoids.  The examiner should state whether any hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia or fissures.

6.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of the claimed lump on the left breast.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to provide a report and opinion regarding the nature and etiology of the claimed left breast lump, to include a diagnosis.  The examiner must specifically address whether any disability manifested by a lump on the left breast is at least as likely as not (50 percent probability or greater) related to active service.  The examiner should provide a complete rationale for any opinions provided.  

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


